Order, entered on September 4, 1963, denying plaintiffs-appellants’ motion for reconsideration of prior denial of motion for a special rule preference, unanimously reversed, on the law and on the facts, without costs, and motion for a preference granted. A sufficient showing of gravity of injury is made to indicate such permanent and protracted disability as to warrant “ a possible evaluation in an amount beyond the jurisdiction ” of the Civil Court. (Liebowitz v. Rector, etc., of Trinity Church, 13 A D 2d 734; see, also, Leary v. City of New York, 15 A D 2d 480; Williams v. Veer, 14 A D 2d 670; Calanni v. Tranos, 12 A D 2d 762.) Medical reports show among other things that plaintiff Pauline Reisner suffered a comminuted fracture of the greater tuberosity of the left humerus with a subcoraeoid dislocation of the left shoulder and injury to the peripheral nerves of the left upper extremity with some resulting permanent restriction of motion and with associated cardiac symptoms. Concur—Breitel, J. P., Rabin, Yalente, Stevens and Bergan, JJ.